    Case 4:19-cv-00358-ALM Document 328 Filed 03/04/21 Page 1 of 1 PageID #: 11358




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

     GIBSON BRANDS, INC., a Delaware                 )
     corporation,                                    )
                                                     )
             Plaintiff/Counterclaim-Defendant,       ) Case No. 4:19-cv-00358-ALM
                                                     )
     vs.                                             )
                                                     )
     ARMADILLO DISTRIBUTION                          )
     ENTERPRISES, INC.; CONCORDIA                    )
     INVESTMENT PARTNERS, LLC,                       )
                                                     )
             Defendant/Counterclaim-Plaintiff        )
                                                     )
     DOES 1 through 10,                              )
                                                     )
              Defendants.                            )

                                                  ORDER
             Pending before the Court is Gibson Brands, Inc.’s (“Gibson”) Motion to Seal

    Its Sur-Reply in Opposition of Defendants' Motion to Strike the Unsworn Declaration of Basil

    Imburgia (Dkt. #326).            Having    considered      the    Motion,   the        Court    finds it

    should        be GRANTED.

             It     is   therefore   ORDERED         that      Gibson's   Motion      to     Seal   Its Sur-

    Reply in Opposition of Defendants' Motion to Strike the Unsworn Declaration of Basil Imburgia is

    GRANTED.
.
             It     is   FURTHER         ORDERED        that      Gibson's Sur-Reply in Opposition of

    Defendants' Motion to Strike the Unsworn Declaration of Basil Imburgia is hereby SEALED and

    will not be visible to the public.

             IT IS SO ORDERED.
             SIGNED this 4th day of March, 2021.




                                              ___________________________________
                                              AMOS L. MAZZANT
                                              UNITED STATES DISTRICT JUDGE
